                                                                                            C, U.S. DISTRICT


                                                                                             ~'~ .p ~'2 2019'
                                                                                  LBY     --•"'~~J~✓1   VPG~6IC~;"1AIIF,   ,
                                                                                            .4V~"




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                       cASE rru~Ex
                                                     PLAINTIFF
                    ~Q         v,                                      8:19-MJ-00481-DUTY
 Jose Gontran Floren~Cervantes,
                                                                    ORDER OF TEMPORARY DETENTION
                                                                      PENDING HEARING PURSUANT
                                               DEFErrDANT(S).            TO BAIL REFORM ACT



    Upon motion of Defendant                                             ,IT IS ORDERED that a detention hearing
is set for Wednesday, 7uly 3                               , 2019        , at 2:00     ❑a.m./ Op.m. before the
Honorable Karen E. Scott                                                 ,in Courtroom 6A

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                         (Other custodial officer)




Dated:         ~ ~ ~~                                                   ~'
                                                     U.S. 'strict u ge/Magistrate Judge

                                                                       K ARLf~ E. SCOT




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                          Page 1 of 1
